The verdict was not against the weight of the evidence. Issues of credibility, including minor inconsistencies in testimony, were properly considered by jury and there is no basis upon which to disturb its determinations (see People v Gaimari, 176 NY 84, 94).
The court properly employed a screening procedure to control access to the courtroom during the testimony of the undercover officer. The testimony at the Hinton hearing was sufficiently particularized and established a substantial probability that the officer’s safety and effectiveness would be prejudiced by his testimony in an unrestricted courtroom (see People v Jones, 96 NY2d 213). Defendant’s claim that the court failed to set forth adequate findings of fact to support its ruling is unpreserved and we decline to review it in the interest of justice. Were we to review this claim, we would find that the court’s ruling implicitly adopted the People’s particularized showing (see People v Walker, 265 AD2d 192, Iv denied 94 NY2d 831). Concur — Mazzarelli, J.P., Andrias, Buckley, Sullivan and Lerner, JJ.